o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------- number release date conex-118966-16 uil 4980h ------------------------ -------------------------- -------------------------- dear thank you for writing i apologize for the delay in responding to your inquiry of date to president obama you wrote about the rule in the employer shared responsibility regulations under the affordable_care_act aca and suggested this rule requires you to take a 6-month break-in-service following retirement before you can work part-time for your former employer the employer shared responsibility regulations under the aca have various rules about how to identify full-time employees including the rule that tells employers how to treat employees rehired after termination of employment or resuming service after other absence see sec_54_4980h-3 we see no reason why the rules in the employer shared responsibility regulations would require you to have a 6-month break_in_service after retirement before working as a part-time_employee at the northern virginia community college under the employer shared responsibility regulations the rule treats an employee as a continuing employee of an educational_institution unless the employee has a period of weeks without an hour_of_service see sec_54 4980h- c ii in this case the rule treats the employee as terminated from employment and rehired the rule is weeks without an hour_of_service for employers that are not educational institutions see sec_54_4980h-3 therefore this week rule does not apply in your case because of your employer for more information see the treasury regulations on the employer shared responsibility provisions on irs gov affordable-care-act conex-118966-16 if your employer has told you that a break-in-service is required after retirement the reason may be due to the terms of your retirement_plan instead of any aca requirement some retirement plans restrict distributions to employees who transfer to a part-time position with the same employer before incurring some minimum break-in- service if you have questions about the terms of your retirement_plan you should contact your employer or plan_administrator i hope this information is helpful if you have any questions please call me at -------------------- -------------------- badge number ---------------- ---------------- at or sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
